EXHIBIT 10.1

 

SETTLEMENT AND RELEASE AGREEMENT

 

This settlement and release agreement (this “Agreement”) is made and entered
into as of June 19, 2019, by and between Body and Mind Inc., a Nevada
corporation (“BaM”), BAM’s subsidiaries, NMG Long Beach, LLC, a California
limited liability company (“NMG LB”) and NMG San Diego, LLC, a California
limited liability company (“NMG SD”) on one hand, and Green Light District
Holdings, Inc., a Delaware corporation (“GLDH”), The Airport Collective Inc., a
California non-profit mutual benefit corporation (“Airport”), David Barakett, an
individual (“Mr. Barakett”) (GLDH, Airport, and Mr., Barakett shall collectively
be referred to as, the “Barakett Parties”) and SGSD, LLC, a Nevada limited
liability company (“SGSD”) on the other hand. Collectively, the aforementioned
Parties shall be referred to herein as the “Parties” or individually as a
“Party.”

 

WHEREAS, BaM, GLDH and Mr. Barakett previously entered into a Binding Interim
Agreement dated November 28, 2018 (as amended from time to time, collectively
with the documents and agreements referenced therein, or delivered in connection
therewith, the “Existing Agreement”);

 

WHEREAS, BaM, GLDH and Mr. Barakett desire to restructure the Existing Agreement
and enter into a mutual release of any and all claims related to the Existing
Agreement;

 

WHEREAS, as part of this Agreement, the Parties desire to enter into various
other Agreements contemporaneous herewith as set forth herein, which shall
replace and supersede the Existing Agreement;

 

NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
set forth, it is hereby agreed as follows:

 

1. Transaction Documents. As part of this Agreement, the Parties (as applicable)
have agreed to contemporaneously enter into/deliver the following documents in
accordance with the terms and conditions set forth herein (hereinafter, the
“Transaction Documents”):

 

a. Amended and Restated Convertible Note and General Security Agreement. BaM and
the Barakett Parties shall enter into the loan documents attached hereto as
Exhibit A (the “Loan Documents”);

 

b. Airport Collective Asset Purchase Agreement. Airport and NMG LB shall enter
into the Asset Purchase Agreement (and all accompanying Schedules thereto)
attached hereto as Exhibit B (the “Asset Purchase Agreement”);

 

c. San Diego Lease Assignment Agreement. SGSD shall deliver the executed First
Amendment and Assignment Agreement attached hereto as Exhibit C (the “SD Lease
Assignment”);

 

  

  



 

d. San Diego Operating Agreement. SGSD shall deliver the executed operating
agreement for BaM’s subsidiary, NMG San Diego, LLC attached hereto as Exhibit D
(the “NMG Operating Agreement”); and

 

e. Litigation Loan. BAM and the Barakett Parties shall enter into the Litigation
Loan Agreement attached hereto as Exhibit E (the “Litigation Loan Agreement”).

 

2. Consideration. As consideration for the SD Lease Assignment set forth in 1(c)
of this Agreement, BaM shall issue up to three (3) payments of shares as
follows:

 

a. Payment 1. The first payment shall be Five Hundred Thousand Dollars
($500,000.00) of vested BaM shares calculated upon execution of this Agreement
at the maximum discount allowed by the Canadian Stock Exchange (the “Payment 1
Shares”). Within three (3) days following the execution of this Agreement, the
Payment 1 Shares shall be issued to SGSD and shall be provided to the following
SGSD Members: (i) Sean Orlando as to Fifty Eight Thousand Eight Hundred Twenty
Five Dollars ($58,825.00) of the Payment 1 Shares; and (ii) Milad Arab as to
Four Hundred and Forty One Thousand One Hundred Seventy Six Thousand Dollars
($441,176.00) of the Payment 1 Shares, both subject to the mandatory six (6)
month exchange holding period.

 

b. Payment 2. The second payment of shares shall be to Mr. Barakett or his
designee and shall be contingent on NMG SD receiving its medical commercial
cannabis retail license at 7625 Carroll Road, San Diego, California 92121 (the
“SD Location”). One Million Three Hundred and Forty Thousand Five Hundred and
Two (1,340,502) shares of BaM (the “Payment 2 Shares”) shares shall be disbursed
to Mr. Barakett or his designee only following NMG SD receiving all licenses,
permits, and authorizations required for NMG SD to conduct medical commercial
cannabis retail operations at the SD Location, subject to the mandatory six (6)
month exchange holding period.

 

c. Payment 3. The third payment of shares shall be to Mr. Barakett or his
designee and shall be contingent on NMG SD receiving its adult-use commercial
cannabis retail license at the SD Location. One Million Three Hundred and Forty
Thousand Five Hundred and Two (1,340,502) shares of BaM (the “Payment 3 Shares”)
shares shall be disbursed to Mr. Barakett or his designee only following NMG SD
receiving all licenses, permits, and authorizations required for NMG SD to
conduct adult-use commercial cannabis retail operations at the SD Location,
subject to the mandatory six (6) month exchange holding period.

 

d. Failure to Obtain Retail Licenses. In the event NMG SD is unable, through no
fault of the Barakett Parties, to receive its medical commercial cannabis retail
license or its adult-use commercial cannabis retail license at the SD Location
in accordance with the terms and conditions of this Agreement, NMG SD and BaM
shall utilize best efforts to negotiate in good faith an amendment to this
Agreement satisfactory to all Parties.

 

3. Payment for Legal Expenses. Within ten (10) days following the execution of
this Agreement, BaM shall pay the legal and consulting expenses incurred by the
Barakett Parties for the benefit of BaM and otherwise in facilitating this
Agreement and the transactions contemplated hereby in an amount of $80,500,
which represents the legal fees, consulting fees, and costs incurred since
November 28, 2018 and unrelated to the litigation expenses to be covered by the
Litigation Loan Agreement. If requested by BaM, the Barakett Parties shall cause
counsel and consultants for the Barakett Parties to provide itemized invoices
detailing the work performed and costs incurred for the benefit of BaM.

 



  

  



 

4. Final Agreement. This Agreement and the Transaction Documents represent the
entire agreement between the Parties. This Agreement and the Transaction
Documents shall supersede and replace the Existing Agreements and any other
Agreement between the Parties, verbal or otherwise.

 

5. Releases.

 

a. Barakett Parties’ Release. Upon Closing of the Asset Purchase Agreement, the
Barakett Parties and their, successors, related entities, representatives,
assigns, agents, shareholders, members, directors, managers, officers employees,
and attorneys (“Representatives”), and each of them, hereby releases and forever
discharges BaM and the Shareholders and their respective Representatives, and
each of them, of and from any and all claims, debts, liabilities, demands,
obligations, costs, expenses, actions and causes of action (“Claims”), in any
way related to the Existing Agreement, known and unknown, which they or any
person claiming or purporting to claim through him now owns or holds, or has at
any time heretofore owned or held, or may at any time own or hold, by reason of
any matter, cause or thing whatsoever, occurred, done, omitted or suffered to be
done prior to the date hereof.

 

b. BaM’s Release. Except as expressly provided to the contrary herein, upon
Closing of the Asset Purchase Agreement, BaM and its Representatives, and each
of them, hereby release and forever discharge the Barakett Parties and their
respective Representatives, and each of them, of and from any and all Claims
related to the Existing Agreement, known and unknown, which they or any person
claiming or purporting to claim through them now owns or holds, or has at any
time heretofore owned or held, or may at any time own or hold, by reason of any
matter, cause or thing whatsoever, occurred, done, omitted or suffered to be
done prior to the date hereof.

 

c. SGSD’s Release. Upon Payment of the Payment 1 Shares to SGSD, SGSD and its
Representatives and each of them, hereby releases and forever discharges NMG LB,
NMG SD, BaM and the Shareholders and their respective Representatives, and each
of them, of and from any and all Claims, in any way related to the SD Lease
Assignment, known and unknown, which they or any person claiming or purporting
to claim through him now owns or holds, or has at any time heretofore owned or
held, or may at any time own or hold, by reason of any matter, cause or thing
whatsoever, occurred, done, omitted or suffered to be done prior to the date
hereof.

 

6. Full and Final Accord. The Parties hereto intend this Agreement to be
effective as a full and final accord and satisfaction and release of each and
every matter hereinabove referred to. The Parties hereby acknowledge that they
are familiar with Section 1542 of the Civil Code of the State of California
which provides as follows:

 

  

  



 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release which,
if known by him or her, must have materially affected his or her settlement with
the debtor.”

 

Each Party to this Agreement waives and relinquishes any right and benefit which
they have or may have under Section 1542 to the full extent that they may
lawfully waive all such rights and benefits pertaining to the subject matter
hereof.

 

7. Indemnification. Each Party agrees to indemnify and hold harmless the other
Parties, and any of their Representatives, against any Claim related to the
Existing Agreement (including the payment of attorneys’ fees and costs incurred,
whether or not litigation to be commenced) by any person or entity that is not a
party to this Agreement, which is inconsistent with this Agreement. In addition
to and in no way limiting the indemnification provisions set forth in the Asset
Purchase Agreement, the Parties agree that in the event the Business (as defined
in the Asset Purchase Agreement) has additional liabilities not disclosed on the
Transition Date (as defined in the Asset Purchase Agreement), for which BAM or
its affiliates and subsidiaries are required to pay, BAM or its affiliates and
subsidiaries shall have the sole option to offset any consideration owed to the
Barakett Parties pursuant to the Transaction Documents by the amount of such
liabilities.

 

8. No Litigation. Each Party agree to forever refrain and forebear from
commencing, instituting or prosecuting any lawsuits, actions or other
proceedings based on, arising out of or in connection with any Claim being
released hereunder; and to cause to be dismissed, with prejudice, any lawsuits,
actions or other proceedings that are subject to release and discharge by virtue
of this Agreement.

 

9. Jurisdiction and Disputes. This Agreement shall be governed and construed in
accordance with the internal laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of California.

 

a. In the event of any claim arising out of or relating to any performance
required under this Agreement, or the interpretation, validity or enforceability
hereof (each, a “Claim”), the Parties shall use their best efforts to settle the
Claim. To this effect, they shall consult and negotiate with each other in good
faith and, recognizing their mutual interests, attempt to reach a just and
equitable resolution satisfactory to the Parties. If the Claim cannot be settled
through negotiation within a period of seven (7) days, the Parties agree to
attempt in good faith to settle the Claim through mediation, administered by a
mediator mutually agreeable to the Parties, before resorting to arbitration. If
they do not reach such resolution, or an agreed upon mediator cannot be
identified within a period of thirty (30) days, then upon notice by either Party
to the other they shall commence arbitration as set forth below.

 

  

  



 

b. The Parties agree to submit any and all Claims, or any dispute related in any
way to this Agreement and the services rendered hereunder, to binding
arbitration before JAMS. The arbitration shall be held in accordance with the
JAMS then-current Streamlined Arbitration Rules & Procedures (and no other JAMS
rules), which currently are available at:
http://www.jamsadr.com/rules-streamlined-arbitration. The arbitrator shall be
either a retired judge, or an attorney who is experienced in commercial
contracts and licensed to practice law in California, selected pursuant to the
JAMS rules. The Parties expressly agree that any arbitration shall be conducted
in Each Party understands and agrees that by signing this Agreement, such Party
is waiving the right to a jury. The arbitrator shall apply California
substantive law in the adjudication of all Claims. Notwithstanding the
foregoing, either Party may apply to the Superior Courts located in Los Angeles
County, California for a provisional remedy, including but not limited to a
temporary restraining order or a preliminary injunction. The application for or
enforcement of any provisional remedy by a Party shall not operate as a waiver
of the agreement to submit a dispute to binding arbitration pursuant to this
provision. In no event shall a Claim be adjudicated in Federal District Court.
In the event that either Party commences a Claim in Federal District Court or
moves to remove such action to Federal District Court, the Parties hereby
mutually agree to stipulate to a dismissal of such Federal Claim with prejudice.
After a demand for arbitration has been filed and served, the Parties may engage
in reasonable discovery in the form of requests for documents, interrogatories,
requests for admission, and depositions. The arbitrator shall resolve any
disputes concerning discovery. The arbitrator shall award costs and reasonable
attorneys’ fees to the prevailing Party, as determined by the arbitrator, to the
extent permitted by California law. The arbitrator’s decision shall be final and
binding upon the Parties. The arbitrator’s decision shall include the
arbitrator’s findings of fact and conclusions of law and shall be issued in
writing within thirty (30) days of the commencement of the arbitration
proceedings. The prevailing Party may submit the arbitrator’s decision to
Superior Courts located in Los Angeles County for an entry of judgment thereon.

 

10. Miscellaneous.

 

a. This Agreement is intended by the Parties as the final expression of their
Agreement and understanding with respect to the subject matter hereof, and as a
complete and exclusive statement of the provisions thereof. This Agreement
supersedes any and all prior or contemporaneous agreements and understandings.

 

b. The Parties hereto shall execute any further documents reasonably necessary
to effectuate the terms of this Agreement.

 

c. Each Party hereto acknowledges and agrees that no Party hereto, nor any
Representative for such Party, has made any promise, representation or warranty,
express, implied or statutory, not contained herein concerning the subject
matter hereof to induce the other to execute this agreement.

 

d. Each Party has read and understands this Agreement and mutually warrants and
represents that each has been given the opportunity to be represented by
independent counsel of his/her own choice in the negotiation and execution of
this Agreement, that each Party hereto is fully informed as to each and every
matter contained herein and that this agreement is executed voluntarily and
without duress or undue influence on the part or on behalf of any Party hereto.

 

[signature page to follow]

 

  

  



 

IN WITNESS WHEREOF, the Parties have executed this agreement as of the day and
year first above written.

 

Body and Mind Inc.

(“BaM”)

 

By: /s/ Lenoard Clough

 

Name: Leonard Clough

 

Title: Authorized Signatory

 

Dated: June 20, 2019

 

The Airport Collective Inc.

(“Airport”)

 

By: /s/ David Barakett

 

Name: David Barakett

 

Title: Authorized Signatory

 

Dated: June 20, 2019

 

Green Light District Holdings, Inc. (“GLDH”)

 

By: /s/ David Barakett

 

Name: David Barakett

 

Title: Authorized Signatory

 

Dated: June 20, 2019

 

SGSD, LLC

(“SGSD”)

 

By: /s/ David Barakett

 

Name: David Barakett

 

Title: Authorized Signatory

 

Dated: June 20, 2019

 

David Barakett

(“Barakett”)

 

/s/ Daivd Barakett

Name: David Barakett

 

Dated: June 20, 2019

 

  

  



 

 

 

EXHIBIT A

LOAN DOCUMENTS

 

 

 

 

 

 

 

 

 

 



  

  



 

EXHIBIT B

ASSET PURCHASE AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

  

 

 

EXHIBIT C

SD LEASE ASSIGNMENT

 

 

 

 

 

 

 

 

 

  

  

 

 

EXHIBIT D

NMG SD OPERATING AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

  

 

 

EXHIBIT E

LITIGATION LOAN AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 